internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 4-plr-106144-99 date date legend purchaser disregarded sub parent sellers plr-106144-99 target target target country x date a date b date c date d date y x taxable_year officials outside tax plr-106144-99 professional authorized representatives business a business b this responds to your authorized representatives’ date letter requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to make late elections purchaser for itself and parent and as the deemed purchasing_corporation is requesting an extension of time to make late sec_338 elections under sec_338 of the internal_revenue_code and sec_1_338-1 with respect to the acquisitions of the stock of target target and target sometimes hereinafter such elections are collectively referred to as the election or elections on date a parent has joined this request for an extension to make the elections additional information was received in letters dated may june and date the material information is summarized below parent is a publically traded corporation that is the common parent of a consolidated_group has a calendar taxable_year and uses the accrual_method of accounting purchaser was a wholly-owned subsidiary of parent and included in its consolidated_return see the below discussion regarding the spin-off of purchaser after the acquisitions but before the elections were made disregarded sub is a country x corporation the specific country of incorporation is set forth above in the redacted legend that prior to the subject acquisition and on or before date y was newly formed by purchaser as a wholly owned subsidiary to acquire the stock of target target and target target target and target are country x corporations that were entirely owned by sellers individuals and trusts who are citizens and residents of country x except as described in the above redacted legend purchaser and target are engaged in business a and target and target are engaged in business b plr-106144-99 prior to the below described acquisition sellers target target and target did not file u s income_tax returns and were not subject_to u s income_taxation further neither target target nor target was a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company as defined in sec_1297 a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return in addition prior to the acquisition neither sellers target target nor target owned u s real_property interests as defined in sec_897 purchaser further represents that disregarded sub is a separate_unit within the meaning of sec_1_1503-2 and treated as a dual_resident_corporation withing the meaning of sec_1_1503-2 as a result the limitations under sec_1_1503-2 on the use of a dual_consolidated_loss to offset the income of any domestic affiliate including purchaser will be followed and there have not been nor are there currently any loans royalties or management fees between disregarded sub and target target or target other than certain minor intercompany activity between these entities eg miscellaneous small payments related to one entity paid_by another for convenience purposes and charged to an intercompany account on date a sellers purchaser disregarded sub target target and target entered into a stock purchase agreement for disregarded sub to acquire all of sellers’ stock of target target and target also on date a disregarded sub acquired all of the sellers’ stock of target target and target pursuant to the stock purchase agreement solely for cash and the assumption of target 1's target 2's and target 3's liabilities in fully taxable transactions after the acquisitions new target target and target were included in purchaser's return by being listed on form_5471 information_return with respect to certain foreign_corporations it is represented that purchaser was not related to sellers within the meaning of sec_338 and purchaser's deemed acquisition of the stock of target target and target each qualified as a qualified_stock_purchase as defined in sec_338 the period of limitations on assessments under sec_6501 has not expired for purchaser’s target 1's target 2's or target 3's taxable_year s in which the acquisitions occurred the taxable_year s in which the elections should have been filed or any taxable_year s that would have been affected by the elections had they been timely filed on date y disregarded sub filed an election under sec_301_7701-3 ie by filing form_8832 entity classification election to be treated as a disregarded_entity effective on date a on date b which is after the acquisition on date a but before the due_date of the elections on date c parent distributed all of the stock of purchaser its wholly owned subsidiary to its shareholders in a distribution that is represented to qualify as a tax-free distribution under sec_355 of the code see plr dated date sellers did not receive any stock of purchaser in the spin-off plr-106144-99 the elections were due on date c however for various reasons the elections were not filed on date d which is after the due_date for the elections purchaser’s company official outside tax professional and authorized representatives discovered that the elections had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the elections sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form 8023-a or form_8023 as applicable in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable form 8023-a and form_8023 as applicable must be filed as described in the form and its instructions sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target's assets and new target is deemed to acquire those assets sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form 8023-a form_8023 and the instructions thereto sec_1_338-2 provides that an election may be made for target after the acquisition of assets of the purchasing_corporation by another corporation in a transaction described in sec_381 provided that the purchasing_corporation is considered for tax purposes as the purchasing_corporation of the target stock the acquiring_corporation in the sec_381 transaction may make an election under sec_338 for target plr-106144-99 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under b or an eligible_entity may elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be disregarded as an entity separate from its owner elections are necessary only when an eligible_entity chooses to be classified initially as other then the default classification or when an eligible_entity chooses to change its classification sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 or to change its classification by filing form_8832 entity classification election with the appropriate service_center under sec_301_7701-3 this election will be effective on the date specified by the entity on form_8832 the date specified on form_8832 cannot be more than days prior to the date on which the election is filed under sec_301_9100-1 c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the times for filing the elections were fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and purchaser to file the elections provided parent and purchaser show that they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by company officials outside tax professional and authorized representatives explain the circumstances that resulted in the failure_to_file valid elections the information establishes that tax plr-106144-99 professionals were responsible for the elections that purchaser and parent relied on the tax professionals to timely make the elections and requested this relief before the omission was discovered by the service and that the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations that have been made we conclude that purchaser and parent acted reasonably and in good_faith in failing to timely file the elections the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for purchaser for itself and parent and as the deemed purchasing_corporation to file the elections with respect to the acquisition of the stock of target target and target as described above the above extension of time is conditioned on the taxpayers' purchaser's parent’s disregarded sub’s target 1's target 2's target 's and sellers’ to the extent they have any us tax_liability tax_liability being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 purchaser and parent should file the elections in accordance with sec_1_338-1 that is new elections on form 8023-a or form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with the information that is required to be attached to the election form a separate election form is needed for each target a copy of this letter should be attached to the election form parent and purchaser for its short taxable_year must file or amend its return to report the acquisitions as sec_338 transactions with a copy of this letter and a copy of the election forms and the information required therewith the old targets must file final separate returns if and as applicable and the new targets must be included in parent’s and purchaser's returns by being listed on form_5471 or as otherwise applicable for the first year following the acquisition see announcement 1998_2_irb_38 with regard to which election form to use no opinion is expressed as to whether the acquisition of the stock of each of the target corporations qualifies as a qualified_stock_purchase whether the acquisition of the stock of each of the target corporations qualifies for sec_338 treatment if the acquisition of the stock of each of the target corporations qualifies for sec_338 treatment the amount of gain_or_loss recognized if any by the target corporations on the deemed asset sales or whether disregarded sub is in fact a disregarded_entity for purposes of the federal_income_tax code plr-106144-99 in addition no opinion is expressed as to the tax effects or consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply a copy of this letter is being sent to the authorized representatives you so designated pursuant to the power_of_attorney on file in this office this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
